DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 6/21/2022.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following newly entered limitations in claim 1, 11 are not adequately supported by the original disclosure and are hence treated as new matter:
“generating a second unique token different from the first unique token, based at least in part on a combination of the payment card and the other mobile device;”
“tracking usage of the second unique token by the other mobile device;”
“generating and displaying, via the interactive interface, payment card usage by the mobile device and the other mobile device based on the use of the first unique token and the second unique token, respectively; and”
“receiving, by the mobile device, a notification when usage of the second unique token by the other mobile device violates the spend limit and control applied to the other mobile device.”
Examiner notes that there is no mention of “second unique token” in the originally filed Specification, Figures or Claims.  Applicant is requested to provide support for the “second unique token” or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim 1
Abstract Idea / Insignificant Activity
identifying a payment card associated with the mobile device;
Mental Process
generating a first unique token based at least in part on a combination of the payment card and the mobile device;
Mental Process
authorizing, by the mobile device, another mobile device to be associated with the payment card;
Certain Methods of Organizing Human Activity
generating a second unique token different from the first unique token, based at least in part on a combination of the payment card and the other mobile device;
Mental Process
selectively applying a spend limit and control to the second unique token of the other mobile device, wherein the spend limit and control applied to the other mobile device is different from a spend limit and control applied to the mobile device wherein the spend limit and control applied to the other mobile device comprises one or more of transaction-based amount limits, total spend amount limits, time-based transaction restrictions, location-based transaction restrictions, and category of goods or services transaction restrictions;
Certain Methods of Organizing Human Activity
tracking usage of the first unique token by the mobile device;
Data Collection
tracking usage of the second unique token by the other mobile device;
Data Collection
generating and displaying, via the interactive interface, payment card usage by the mobile device and the other mobile device based on the use of the first unique token and the second unique token, respectively; and
Insignificant Data Gathering Activity
receiving, by the mobile device, a notification when usage of the second unique token by the other mobile device violates the spend limit and control applied to the other mobile device.
Insignificant Extra Solution Activity


As per Para [0008] of the Specification, the invention provides a customer the ability to track and manage spend controls for tokens.  This is particularly useful when a single card is used by multiple customers, e.g., family, small business, etc.  The various embodiments of the present invention provide flexibility and control while enhancing the ability to track and prevent fraudulent and unauthorized card use.  As per Para [0017], an embodiment of the present invention may limit and/or control based on merchant, type of purchase (e.g., school related purchases), location of purchase, proximity of purchase, customer schedule/plans, etc.  As per Para [0018], for a son or daughter, a parent may apply other restrictions, including time of use, zones, approved merchants or merchant types, transaction types, etc.  As per Para [0019], if an authorized user attempts to make a transaction that is restricted, a parent or other user may be notified of the attempt. If the user is in an emergency situation or a specific need is justified, the parent may lift the restriction and allow the transaction.
Tracking a user’s card payment usage and imposing spending limits for family or business is a form of controlling the behavior of persons and also affect commercial activities and interactions.  Providing notification when card usage exceeds spending limits may indicate emergency need or fraud and thus also affects personal behavior or commercia/legal interactions.  Hence, the intrinsic evidence from the Specification clearly establishes that the claimed limitations fits squarely within the enumerated abstract idea grouping of Certain Methods of Organizing Human Activity.
The concept embodied in the current invention is similar to Intellectual Ventures I LLC v. Capital One Bank (USA) (Fed. Cir. 2015) (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully different” from other ideas found to be abstract involving certain methods of organizing human activity).
The dependent claims merely limit the abstract idea to – dollar amounts, rules engine, business rules, family members – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is a mobile device.  As per Para [0025] of the Specification, user devices may include tablet devices, wearables, smart devices, mobile devices, etc.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019) (“Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.”).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – identifying a payment card and a user device that is associated with the payment card; generating a unique token based at least in part on the payment card and the user device; identifying one or more spend limits and controls placed on the payment card that is specific to an authorized user of the payment card; tracking the payment card usage by the authorized user; generating and displaying, via an interactive user interface, the payment card usage; and providing a notification when the payment card usage exceeds the one or more spend limits and controls – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use microprocessors as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – identifying a payment card and a user device that is associated with the payment card; generating a unique token based at least in part on the payment card and the user device; identifying one or more spend limits and controls placed on the payment card that is specific to an authorized user of the payment card; tracking the payment card usage by the authorized user; generating and displaying, via an interactive user interface, the payment card usage; and providing a notification when the payment card usage exceeds the one or more spend limits and controls – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – applying token spending controls – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shanmugam (US 2017/0300906 A1) in view of Lyman (US 2015/0088741 A1).

Claim 1:
A mobile device for applying token spend controls, the mobile device comprising:
a memory component that stores user spend data;
an interactive interface that receives user input and communicates via a communication network; and
a microprocessor, coupled to the memory component and the interactive interface, configured to perform the steps of:
identifying a payment card associated with the mobile device;
(See Lyman: Para [0084] (“The user account 333, the other account 334, and/or the merchant account 334 can store routine purchase information, such as credit or purchase limits, purchase histories, and the like.”)
generating a first unique token based at least in part on a combination of the payment card and the mobile device;
(See Shanmugam: Para 
[0032] (“generating and issuing payment tokens assuring security and proper controls, token provisioning (e.g., provisioning NFC-capable mobile devices with token values; personalizing payment cards with token values), and registering token requestors.”)
[0053] (“The provisioning of the payment token to the child's mobile device 402 may be initiated by the account holder by interacting with the account issuer 212 a via the account holder's mobile device 406.  Presumably ID&V and/or some sort of user authentication may be required to be successfully completed before fulfillment of the requested provisioning.  As in the arrangement of FIG. 5, the account issuer 212 a may request and receive the payment token from the token service provider 204 for provisioning to the child's mobile device 402.  As in the arrangement of FIG. 4, the provisioning of the payment token to the child mobile device 402 may be via the account holder's mobile device 406.”)
[0126] (“In particular, FIG. 16 is illustrative of a process in which a payment token is provisioned to a child's or family member's mobile device in an arrangement such as that shown in FIG. 4.”)
authorizing, by the mobile device, another mobile device to be associated with the payment card; 
(See Shanmugam: Claim 1 (“operating a first mobile device to define at least one rule, the at least one rule for constraining use of a payment token in payment transactions, the payment token for being provisioned to a second mobile device different from the first mobile device”)
generating a second unique token different from the first unique token, based at least in part on a combination of the payment card and the other mobile device;
(See Shanmugam: Fig. 21; Para [0032] (“generating and issuing payment tokens”)
selectively applying a spend limit and control to the second unique token of the other mobile device, wherein the spend limit and control applied to the other mobile device is different from a spend limit and control applied to the mobile device wherein the spend limit and control applied to the other mobile device comprises one or more of transaction-based amount limits, total spend amount limits, time-based transaction restrictions, location-based transaction restrictions, and category of goods or services transaction restrictions; 
(See Lyman: Para 
[0027] (“Delegating the spending to the other device can comprise delegating the spending to the other device only for a predetermined money amount. In this manner, the user can better control how the delegated spending is used.  For example, the delegated spending can be restricted to the purchase of items that cost less than the predetermined money amount.  Further, the use of such a predetermined money amount can substantially mitigate the likelihood of fraud occurring.  For example, a fraudster would have a limited money amount with which to perpetrate the fraud.”)
[0035] (“Thus, the delegated amount can be used only as long as the parent is within a short distance of the child, such as within the same store (as determined by Bluetooth, GPS, the stores WiFi network, or any other means). Within these constraints (time, location, and money amount), the child can purchase any toy within the store.  Other constrains, such as the type, name, or manufacturer of the toy, can also be applied.”)
(See Para [0186] (“because the tokens' spending limits have been reached or the amount is not within the tokens' pre-set spending range of values”)
tracking usage of the first unique token by the mobile device; 
(See Shanmugam: Fig. 22; Para [0164] (“transaction history report”)
tracking usage of the second unique token by the other mobile device;
(See Lyman: Para [0082] (“tracking use of spending delegation”)
generating and displaying, via the interactive interface, payment card usage by the mobile device and the other mobile device based on the use of the first unique token and the second unique token, respectively; and
(See Shanmugam: Fig. 22; Para [0164] (“transaction history report”)
receiving, by the mobile device, a notification when usage of the second unique token by the other mobile device violates the spend limit and control applied to the other mobile device. 
(See Lyman: Para [0037] (“The parent can be notified when purchases are made, when the delegated money amount has been entirely or substantially spent, and/or when the time limit for spending has expired or is about to expire.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Shanmugam as it relates to token based payments to include Lyman as it relates to spending delegation.  The motivation for combining the references would have been to delegate spending via mobile wallet application.

Claim 11 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the spend limit comprises a dollar amount limit on spend for a predetermined time period.
(See Lyman: Para [0124])

Claim 12 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the predetermined time period comprises one of: one day, a week, and a month.
(See Lyman: Para [0124])

Claim 13 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the notification is communicated to one or more authorized recipients.
(See Lyman: Para [0033])

Claim 14 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
wherein the spend limits and controls are managed in a spend control database.
(See Lyman: Para [0102])

Claim 15 is similar to claim 5 and hence rejected on similar grounds.

Claim 6:
wherein the spend limits and controls are defined by a set of rules defined and managed by a rules engine.
(See Lyman: Para [0087])

Claim 16 is similar to claim 6 and hence rejected on similar grounds.

Claim 7:
wherein the set of rules comprises business rules.
(See Lyman: Para [0092])

Claim 17 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein the payment card usage comprises current actual spend, a daily spend limit and a monthly spend limit.
(See Lyman: Para [0124])

Claim 18 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:
wherein the payment card usage is for a plurality of users, each user being associated with a different mobile device and a unique token that is different from one another.
(See Lyman: Para [0069])

Claim 19 is similar to claim 9 and hence rejected on similar grounds.

Claim 10:
wherein spend limit and control of the other mobile device are automatically adjusted according to travel.
(See Lyman: Para [0033])

Claim 20 is similar to claim 10 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the technological problem involves tokenized payments and that the current invention provides a device and method for generating unique tokens, tracking and monitoring spending within spending limits based on usage of unique tokens associated with mobile devices.
Examiner finds this unpersuasive because implementing spending limits and controls by using a token associated with a mobile device and payment card is similar to Intellectual Ventures I LLC v. Capital One Bank (USA) (Fed. Cir. 2015) (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully different” from other ideas found to be abstract involving certain methods of organizing human activity).
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similar to Trading Techs. Int’l v. IBG, any purported improvement in the instant claims is in the judicial exception itself and not in the technology.  Using a token to place restrictions on a payment card may assist a card issuer in determining when a customer exceeds spending limits and controls but that has no effect on the improvement of any computers or technology.
Such economic activities are squarely within the realm of fundamental economic practices that are not meaningfully different from Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit); mitigating settlement risk of Alice; transaction performance guaranty of buySAFE; risk hedging of Bilski; rules based tasks for processing insurance claims of Accenture – identified by the Supreme Court and the Federal Circuit as abstract ideas.
Applicant asserts that the claims do not recited any of the enumerated judicial exceptions; the claims are readily distinguishable from Intellectual Ventures.  
Examiner respectfully disagrees.
As explained in Prong 1 above, the claims are directed to controlling the personal behavior as wells as commercial/legal interactions of family or business.  Applicant has also failed to explain how and why the concept embodied in the present claims differs from that in Intellectual Ventures.  The patentee in that case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device.  The Federal Circuit determined that the claims were directed to the abstract idea of “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)”, which “is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity.”  Hence, it is not persuasive to assert that claims do not fall under any of the enumerated judicial exceptions.
Applicant asserts that the judicial exception is integrated into a practical application.
Examiner respectfully disagrees.
As per Para [0025] of the Specification, user devices may include tablet devices, wearables, smart devices, mobile devices, etc.  The claimed limitations of identifying, generating, tracking, and notifying do not purport to improve the functioning of the user mobile device.  Considering the elements of the claim both individually and as “an ordered combination” the functions performed by the mobile device at each step of the process are purely conventional.  Each step of the claimed method does no more than require a generic computing device to perform a generic computer function.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the claims have not been shown to integrate the judicial exception to a practical application as set forth in MPEP 2106.04(d) and 2106.05 (a)-(c) and (e)-(h).
It is also not clear why Applicant brings up DDR Holdings since the present claims bear no similar to that case whatsoever.  DDR dealt with navigating websites whereas the present claims deal with tracking and controlling payment card usage by users.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693